Case 1:20-cv-00402-MKB-RML Document 1 Filed 01/24/20 Page 1 of 16 PageID #: 1



                           UNITED STATES DISTRICT COURT
                           EASTERN DISTRICT OF NEW YORK



U.S. BUS CHARTER AND LIMO, INC. d/b/a U.S.             COMPLAINT AND JURY DEMAND
COACHWAYS, INC.,

                      Plaintiff,                              Docket No.

               -against-

US TRAILWAYS, INC. and JOSEPH JACOVINO,

                      Defendants.


       Plaintiff, U.S. Bus Charter & Limo, Inc. d/b/a U.S. Coachways, Inc. (hereinafter “US

Coachways” or “Plaintiff”), brings this action against Defendants US Trailways, Inc. (“US

Trailways”) and Joseph Jacovino (“Jacovino”) (hereinafter collectively “Defendants”), and alleges

as follows:

                                   NATURE OF THE ACTION

       1.      Plaintiff brings this action to put an end to the Defendants’ engaging in and

conducting business under one or more names identical and/or confusingly similar to one or more

of Plaintiff’s registered trademarks, otherwise infringing Plaintiff’s intellectual property, and

Jacovino’s brazen violations of his contractual obligations to Plaintiff. Plaintiff has recently

learned of the Defendants’ infringing conduct, including without limitation that alleged in this

Complaint, and has and continues to suffer harm as the result. Plaintiff therefore seeks injunctive

and monetary relief for acts of trademark infringement, trademark counterfeiting, unfair

competition, and deceptive trade practices under the Lanham Act, Title 15, United States Code §

1051, et seq., federal copyright infringement, and the statutes and common laws of the State of

New York.
Case 1:20-cv-00402-MKB-RML Document 1 Filed 01/24/20 Page 2 of 16 PageID #: 2



                                         THE PARTIES

        2.     Plaintiff is a corporation duly organized and existing under the laws of the State of

New Jersey and having a principal place of business within the County of Richmond, State of New

York.

        3.     Defendant US Trailways is a business corporation incorporated and existing under

the laws of the State of New York and having a principal place of business within the County of

Richmond, State of New York.

        4.     Defendant Jacovino is an individual domiciled within the County of the Richmond,

State of New York

                                JURISDICTION AND VENUE

        5.     This is a civil action arising under the Lanham Act of the United States, 15 U.S.C.

§1051, et seq., subject matter being conferred on this Court under 15 U.S.C. §1121, 28 U.S.C.

§§1338 (a) and (b), and 28 U.S.C. § 1367.

        6.     This Court has personal jurisdiction over Defendants because all Defendants are

domiciled in the State of New York, all Defendants transact business within the State of New York,

and all Defendants have sufficient minimum contacts with the State of New York.

        7.     Venue is proper in this District pursuant to 28 U.S.C. §§1391. Defendants’ principal

place of business is in County of Richmond, State of New York, and Defendants market and offer

their services and/or products in interstate commerce and within the Eastern District of New York

and use Plaintiff’s trademarks and other intellectual property to do so.     Defendant Jacovino’s

contractual breaches occurred in the County of Richmond, State of New York and the applicable

contract to this matter among the Plaintiff and Defendant Jacovino had been negotiated and

executed in the County of Richmond, State of New York.




                                                -2-
Case 1:20-cv-00402-MKB-RML Document 1 Filed 01/24/20 Page 3 of 16 PageID #: 3



                     FACTS COMMON TO ALL CLAIMS FOR RELIEF

       A.       The Intellectual Property

       8.       Plaintiff is the holder of certain registered trademarks, including without limitation

the following: Registered Trademark US COACHWAYS, having a serial number of 85803803,

Class 039, registered by US Bus Charter and Limo, Inc. and presently owned by US Bus Charter

and Limo Inc.

       9.       Under its registered trademark – US COACHWAYS – Plaintiff offers its clients

access to its vast network of charter bus and minibus ground transportation service providers,

ensuring that its clients have the most effective and efficient solutions to safely and reliably travel

anywhere within the United States. Because of Plaintiff’s longstanding relationships with a broad

array of bus service providers, Plaintiff can help customers find the right vehicle for its group,

whether for a student trip, senior outing, family event or a corporate shuttle the customer can be

assured quality charter bus rental service. Plaintiff also employs state-of-the-art technology that

enables Plaintiff’s clients to quote, reserve, edit, pay and track their reservations from any mobile

device. Plaintiff’s online portal allows Plaintiff to build out extensive itineraries, request amenities

and ask questions. Dedicated customer support will assist Plaintiff’s customers to ensure a hassle-

free booking process and help with logistics, changes and questions.

       10.      Plaintiff has been a forward thinker in the ground transportation business for more

than three decades, starting in 1983 with a commuter bus service in and out of New York City.

Plaintiff has been an innovator from the start. Plaintiff pioneered the concept of the party bus,

where clients could enjoy wrap around couches, limo lighting, world class sound system and a wet

bar. Nearly 15 years ago, in response to the explosive growth of the internet Plaintiff was able to

expand our business nationwide, US Coachways was formed. Now with 21,000 events and over

25,000 bus rentals each year Plaintiff is an industry leader in quality charter bus rental services.



                                                  -3-
Case 1:20-cv-00402-MKB-RML Document 1 Filed 01/24/20 Page 4 of 16 PageID #: 4



        11.     Plaintiff has built an extensive network of vendors nationwide, providing its clients

with access to a broad range of charter bus rental options. Whether shuttle services at a business

conference, luxury buses for a wedding, birthday party, graduation or other special family event,

or multiple buses to take a large group to a game, a concert or any other event, Plaintiff’s

unparalleled access to ground transportation services puts its customers in the best possible

situation for its needs. Plaintiff performs services to assist its clients with day trips or multi-day

excursions, local travel or cross-country adventures, company outings or family celebrations;

putting its clients’ in the perfect vehicle for its needs.

        12.     Due to the foregoing facts, and track-record of success in its business, its customer

base, and name recognition through the continental United States, any new venture, or existing

venture, in the same market would have a strong incentive to associate themselves with Plaintiff.

        13.     Prior to his resignation towards the end of 2019, Joseph Jacovino worked for

Plaintiff for fourteen years. Jacovino started out as a sales representative, but, ultimately, became

the director of large corporate/government contracts. Jacovino had been a top earner – the highest

earning sales representative in his final years, and had been well compensated for his efforts.

        14.     Jacovino’s wife also work for Plaintiff for fourteen years and had been the person

in charge of Plaintiff’s finances.

        15.     Thus, Jacovino, and his wife, had access to all Plaintiff’s customer and financial

data.

        16.     Despite their longstanding tenure with the Company, Jacovino, and his wife,

recently resigned with no notice.




                                                   -4-
Case 1:20-cv-00402-MKB-RML Document 1 Filed 01/24/20 Page 5 of 16 PageID #: 5



        17.     Despite a validly executed contractual provision between Jacovino and the Plaintiff

requiring him to do so upon termination, and Plaintiff’s demand that he do so, Jacovino has not

returned the Plaintiff’s customer and financial data.

        18.     Rather, Jacovino, on January 9, 2020 opened a new business entitled US Trailways,

DOS ID # 5685804 in the County of Richmond, State of New York, which engages in an identical

business to the Plaintiff.

        19.     Despite a non-solicitation provision in a validly executed contract that would

prevent him from so doing, Jacovino, upon information and belief, has been using Plaintiff’s

customer information and financial information that he refused to return in violation of his

contractual obligations to market, and sell, products and/or services under the US Trailways name.

        20.     Upon information and belief, Jacovino is doing so such that customers believe he

is still operating under the banner of US Coachways because of the deceptively similar name. The

market confusion caused by the striking similarities between US Coachways and US Trailways is

compounded by the facts that both enterprises operate in the same County, in the same industry,

and Jacovino had been the chief sales and marketing personnel for Plaintiff and is now marketing

and selling products and/or services for US Trailways.

        21.     Upon information and belief, Jacovino – in his marketing and sales efforts – does

nothing to disabuse customers and potential customers of the notion that US Trailways is the same

enterprise as Plaintiff, and that Jacovino is still operating as a sales agent for Plaintiff.

        22.     Thus, instead of legitimately acquiring the goodwill and intellectual property, the

Defendants are enacting a scheme to confuse and deceive customers and the general public by

using deceptively similar names and slogans in some instances and confusingly similar ones as

Plaintiff, thereby unlawfully using the intellectual property and goodwill of Plaintiff, causing




                                                   -5-
Case 1:20-cv-00402-MKB-RML Document 1 Filed 01/24/20 Page 6 of 16 PageID #: 6



confusion and false association with Plaintiff with customers and the general public, and otherwise

damaging Plaintiff.

        B.      Defendants’ Infringing Acts

        23.     Notwithstanding Plaintiff’s property rights as described above, the Defendants

engaged and continue to engage in numerous acts, including but not limited to the following, which

infringe on Plaintiff’s property rights.

        24.     Defendants by multiple references are calling their operations US Trailways while

operating in the same County, and market, as Plaintiff, and US Trailways and Plaintiff have

confusingly similar names that Defendants intend to deceive the customers and the public that

Defendants are Plaintiff.

        25.     Given its longstanding operations, customers and the general public associate the

name US Coachways with Plaintiff.

        26.     Defendants have adopted corporate names for their operations in order to be

confusingly similar to Plaintiff.

        27.     Upon information and belief, Defendants are using so many of the suppliers and

vendors of the Plaintiff that both the customers and the vendors are confusing Plaintiff with the

Defendants.

        28.     Upon information and belief, Defendants’ deceptive and infringing acts have also

led members of the public to incorrectly believe that Plaintiff is associated with Defendants’

operations and caused, or will imminently cause, customers who would otherwise patronize

Plaintiff’s business to instead go to Defendants’ operation while thinking they are still shopping at

Plaintiff’s store.




                                                 -6-
Case 1:20-cv-00402-MKB-RML Document 1 Filed 01/24/20 Page 7 of 16 PageID #: 7



          29.   Upon information Defendants have in fact embarked, or imminently will embark,

in a venture in interstate commerce in violation of Plaintiff’s rights, as set forth herein, and

Defendants have already caused mass confusion with customers, vendors, the public, and the trade

as to the origin, source, sponsorship, and affiliation of Defendants’ services and caused such

parties, as intended, to believe in error that Defendants’ services have been authorized, sponsored,

approved, endorsed or licensed by Plaintiff, and that Defendants are in some way affiliated with

Plaintiff, which they are not.

          30.   Based on the foregoing, it is evident that Defendants knowingly and willfully

violated Plaintiff’s rights by engaging in a deliberate campaign to make their new business as

confusingly similar as possible to Plaintiff.

                                           COUNT ONE
            Violations of Section 32(1) of the Lanham Act – Trademark Infringement

          31.   Plaintiff repeats and re-alleges each of the foregoing allegations as if fully set forth

herein.

          32.   Defendants’ use of Plaintiff’s actual registered trademarks and names colorably

imitating Plaintiff’s registered trademarks and other business names and slogans is likely to cause

public confusion, mistake, or deception as to the origin or source of Defendants’ products, in

violation of the Lanham Act, 15 U.S.C. §1114(1).

          33.   Upon information and belief, Defendants’ acts are deliberate and intended to

confuse the public as to the source of Defendants’ products, to injure Plaintiff, and/or to reap the

benefit of Plaintiff’s goodwill, including without limitation its registered trademarks.

          34.   Defendants’ acts, as alleged herein, constitute willful trademark infringement as

contemplated by the Lanham Act, 15 U.S.C. §1117.




                                                  -7-
Case 1:20-cv-00402-MKB-RML Document 1 Filed 01/24/20 Page 8 of 16 PageID #: 8



          35.    Defendants’ acts, as complained of herein, have caused irreparable injury and

damage to Plaintiff, and unless restrained, will continue to do so, and must be therefore be enjoined

pursuant to such provisions of law as include without limitation 15 U.S.C. §1116.

          36.    Plaintiff has no adequate remedy at law.

          37.    Plaintiff has suffered and continues to suffer economic loss directly and

proximately caused by Defendants’ acts alleged herein.

                                           COUNT TWO
                Violation of Section 43(a) of the Lanham Act – Unfair Competition

          38.    Plaintiff repeats and re-alleges each of the foregoing allegations as if fully set forth

herein.

          39.    Defendants’ manufacture, promotion, advertising, distribution, marketing, sale,

and/or offering for sale of goods under the registered trademark names and slogans of Plaintiff

and/or colorably imitative names and slogans to those of Plaintiff is likely to confuse, mislead, or

deceive consumers, the public, and the trade as to the origin, source, sponsorship, or affiliation of

Defendants’ products, and is intended, and is likely, to cause such parties to believe, in error, that

Defendants’ products have been authorized, sponsored, approved, endorsed or licensed by

Plaintiff, or that Defendants are in some way affiliated with Plaintiff, which they are not.

          40.    Defendants’ use of registered trademark names and slogans of Plaintiff and/or

colorably imitative names and slogans to those of Plaintiff constitutes a false designation of origin,

a false or misleading description of fact, or a false or misleading representation of fact, which is

likely to cause confusion, mistake, or deception in violation of the Lanham Act, Section 43(a), 15

U.S.C. §1125(a).

          41.    Defendants’ acts, as alleged herein, constitute willful trademark infringement as

contemplated by the Lanham Act, 15 U.S.C. §1117.




                                                   -8-
Case 1:20-cv-00402-MKB-RML Document 1 Filed 01/24/20 Page 9 of 16 PageID #: 9



          42.   Defendants’ acts, as complained of herein, have caused irreparable injury and

damage to Plaintiff, and unless restrained, will continue to do so, and must be therefore be enjoined

pursuant to such provisions of law as include without limitation 15 U.S.C. §1116.

          43.   Plaintiff has no adequate remedy at law.

          44.   Plaintiff has suffered and continues to suffer economic loss directly and

proximately caused by Defendants’ acts alleged herein.

                                        COUNT THREE
           Violation of Section 1114 of the Lanham Act – Trademark Counterfeiting

          45.   Plaintiff repeats and re-alleges each of the foregoing allegations as if fully set forth

herein.

          46.   Plaintiff holds the exclusive rights to certain registered trademarks, including

without limitation, US Coachways.

          47.   Defendants have knowledge of Plaintiff’s exclusive rights to the foregoing

registered trademarks. Without Plaintiff’s authorization or consent, Defendants reproduced

unauthorized versions of one or more of the foregoing registered trademarks in connection with

Defendants’ manufacture, promotion, distribution, and/or sale of goods.

          48.   Defendants manufacture, promotion, distribution and/or sale of goods caused

consumers to confuse or mistake Defendants’ goods and services for Plaintiff’s.

          49.   As a result of the foregoing, Defendants engaged in trademark counterfeiting in

violation of 15 U.S.C. §1114.

          50.   Defendants’ use of one or more of Plaintiff’s registered trademarks in connection

with services identical to Plaintiff’s services is likely to cause and is causing confusion, mistake,

and deception among consumers as to the origin of Defendants’ and Plaintiff’s goods and is likely

to deceive the public into believing the services being offered and advertised by Defendants




                                                  -9-
Case 1:20-cv-00402-MKB-RML Document 1 Filed 01/24/20 Page 10 of 16 PageID #: 10



 originate from, are associated with, or are otherwise authorized by Plaintiff, all to the damage and

 detriment of Plaintiff’s reputation and goodwill.

           51.   Defendants’ acts have occurred in interstate commerce, including without

 limitation by Defendants’ and have caused, and unless restrained by this Court, will continue to

 cause, serious and irreparable injury to Plaintiff, for which Plaintiff has no adequate remedy at

 law, and must be therefore be enjoined pursuant to such provisions of law as include without

 limitation 15 U.S.C. §1116.

           52.   Plaintiff has suffered and continues to suffer economic loss directly and

 proximately caused by Defendants’ acts alleged herein.

           53.   Further, Defendants intentionally used one or more of Plaintiff’s registered

 trademarks, knowing such marks or designations to be counterfeit marks (as defined in 15 U.S.C.

 §1116(d)), in connection with the sale, offering for sale, or distribution of goods or services, as the

 result of which Plaintiff is entitled to treble damages pursuant to 15 U.S.C. § 1117.

                                      COUNT FOUR
       Deceptive Acts and Practices Under New York General Business §§ 349 and 350

           54.   Plaintiff repeats and re-alleges each of the foregoing allegations as if fully set forth

 herein.

           55.   New York General Business Law §349 declares unlawful “deceptive acts or

 practices in the conduct of any business, trade or commerce or in the furnishing of any service in

 this state.”

           56.   New York General Business Law §350 declares unlawful “false advertising in the

 conduct of any business, trade or commerce or in the furnishing of any service in this state.”




                                                  -10-
Case 1:20-cv-00402-MKB-RML Document 1 Filed 01/24/20 Page 11 of 16 PageID #: 11



        57.     Plaintiff enjoys well-established common law rights in and to its trademarks and

 other intellectual property in the State of New York, which is superior to any rights that Defendants

 may claim, and has purchased and built significant goodwill in same.

        58.     Plaintiff’s trademarks are inherently distinctive.

        59.     Plaintiff trademarks had been (and continue to be used) used by Plaintiff in its

 market or trade area as a means of establishing goodwill and reputation and to describe, identify

 or denominate particular services offered by Plaintiff and Plaintiff and to distinguish them from

 similar goods offered by others. As a result, Plaintiff’s trademarks have acquired secondary

 meaning.

        60.     Defendants have used, in connection with the sale of their products and/or services,

 one or more terms or names that are identical or confusingly similar to Plaintiff’s trademarks and

 which are likely to cause and/or have caused confusion or mistake as to the source, affiliation,

 connection or association of Defendants’ products in that consumers thereof are likely to associate

 or have associated such products as originating with Plaintiff, all to the detriment of Plaintiff.

        61.     Through the advertisement, offer to sell and/or sale of Defendants’ products and/or

 services under Plaintiff’s trademarks, Defendants have engaged in consumer-oriented conduct that

 has directly and/or indirectly affected the public interest of New York and has resulted in injury to

 consumers of New York.

        62.     Defendants’ acts as complained of herein are materially misleading to a substantial

 portion of the consuming public and have deceived and/or are likely to deceive a material segment

 of the consuming public to whom Defendants have directed Defendants’ products and such acts

 have cause injury to Plaintiff.




                                                  -11-
Case 1:20-cv-00402-MKB-RML Document 1 Filed 01/24/20 Page 12 of 16 PageID #: 12



           63.   Through the acts complained of herein, Defendants have willfully engaged in

 deceptive acts or practices in the conduct of business and the furnishing of Defendants’ products

 in violation of Section 349 and 350 of the New York General Business Law.

           64.   Defendants’ acts have caused, and unless restrained by this Court, will continue to

 cause, serious and irreparable injury to Plaintiff, for which Plaintiff has no adequate remedy at

 law, and must be therefore be enjoined pursuant to such provisions of law as include without

 limitation Article 63 of the New York Civil Practice Law and Rules.

           65.   Plaintiff has suffered and continues to suffer economic loss directly and

 proximately caused by Defendants’ actions alleged herein.

                                   COUNT FIVE
  Trademark Infringement and Unfair Competition Under New York State Common Law

           66.   Plaintiff repeats and re-alleges each of the foregoing allegations as if fully set forth

 herein.

           67.   Plaintiff enjoys well-established common law rights in and to its trademarks in the

 state of New York, which are superior to any rights that Defendants may claim, and has built and

 purchased significant goodwill in same.

           68.   Plaintiff’s trademarks are inherently distinctive.

           69.   Plaintiff first adopted and used its trademarks in its market or trade area as a means

 of establishing goodwill and reputation and to describe, identify or denominate particular goods

 offered by Plaintiff and to distinguish them from similar goods offered by others.

           70.   As a result of the foregoing, Plaintiff’s trademarks have acquired secondary

 meaning.

           71.   Defendants used, in connection with the sale of its goods, one or more names that

 are identical and/or substantially similar to Plaintiff’s trademarks and which are likely to cause




                                                  -12-
Case 1:20-cv-00402-MKB-RML Document 1 Filed 01/24/20 Page 13 of 16 PageID #: 13



 and/or has caused confusion or mistake as to the source, affiliation, connection or association of

 Defendants’ products in that consumers thereof are likely to associate or have associated such

 products as originating with Plaintiff, all to the detriment of Plaintiff.

           72.   Defendants’ acts complained of herein constitute unfair competition under the laws

 of the State of New York.

           73.   Defendants have been unjustly enriched and have damaged Plaintiff’s business,

 reputation, and goodwill.

           74.   Upon information and belief, Defendants’ conduct is intentional, with knowledge,

 and in bad faith, entitling Plaintiff to increased damages and attorneys’ fees.

           75.   Defendants’ acts have caused, and unless restrained by this Court, will continue to

 cause, serious and irreparable injury to Plaintiff, for which Plaintiff has no adequate remedy at

 law, and must be therefore be enjoined pursuant to such provisions of law as include without

 limitation Article 63 of the New York Civil Practice Law and Rules.

           76.   Plaintiff has suffered and continues to suffer economic loss directly and

 proximately caused by Defendants’ actions alleged herein.

                                             COUNT SIX
                                           Injunctive Relief

           77.   Plaintiff repeats and re-alleges each of the foregoing allegations as if fully set forth

 herein.

           78.   Defendants’ acts have caused, and unless restrained by this Court, will continue to

 cause, serious and irreparable injury to Plaintiff by virtue of violating Plaintiff’s statutory and

 common law intellectual property rights, for which Plaintiff has no adequate remedy at law, and

 must be therefore be enjoined pursuant to such provisions of law as include without limitation




                                                  -13-
Case 1:20-cv-00402-MKB-RML Document 1 Filed 01/24/20 Page 14 of 16 PageID #: 14



 Article 63 of the New York Civil Practice Law and Rules and Chapter 22 of Article 15 of the

 United States Code.

                                            COUNT SEVEN
                                           Breach of Contract

           79.     Plaintiff repeats and re-alleges each of the foregoing allegations as if fully set forth

 herein.

           80.     Defendant Jacovino and the Plaintiff entered into contractual agreements whereby

 Jacovino had been restrained from soliciting any customers for a period of twenty-four (24) months

 after his departure from Plaintiff, as well as requiring Jacovino to require all corporate information,

 including client information and financial data acquired in the course of his employment at

 Plaintiff.

           81.     As articulated in the contract that maintains the non-solicitation and requirement to

 return all corporate information, violation of the terms of such provisions constitutes irreparable

 harm to the Plaintiff.

           82.     Defendants Jacovino has failed to comply with such contractual obligations, among

 others, and instead is actively, and maliciously, violating such provisions.

           83.     Thus, Plaintiff has been harmed and damaged in an amount to be proven at trial

 because of the foregoing misconduct, and breaches of contract.

                                        PRAYER FOR RELIEF

           WHEREFORE, Plaintiff prays that the Court enter judgment against Defendants and

 grant the following relief:

            a. Find that Defendants willfully violated the Lanham Act, 15 U.S.C. §1051 et seq.;

            b. Find that Defendants committed willful acts of unfair competition, and deceptive

                 acts and practices in violation of the New York General Business Law;




                                                    -14-
Case 1:20-cv-00402-MKB-RML Document 1 Filed 01/24/20 Page 15 of 16 PageID #: 15



        c. Find Defendants liable for acts of trademark infringement and unfair competition in

           violation of New York State common law;

        d. Preliminarily and permanently enjoin Defendants as well as any officers, agents,

           servants, employees, and attorneys, and all persons in active concert or participation

           with the Defendants, from use of Plaintiff’s trademarks, any other colorable imitation

           of Plaintiff’s trademarks or any confusingly similar mark, in any advertisement,

           promotion, offer for sale, or sale of any goods or services that are sufficiently similar

           to those offered by Plaintiff such that confusion is likely;

        e. Pursuant to 15 U.S.C. § 1118, order Defendants to deliver up and destroy all

           products, labels, signs, packages, wrappers, advertisements, promotions and all other

           matter in custody or under the control of Defendants that bear any of Plaintiff’s

           trademarks or any other mark that is likely to be confused with Plaintiff’s trademarks;

        f. Order an award to Plaintiff of all actual damages and an accounting of any gains,

           profits, and advantages derived by Defendants resulting from the infringing acts

           complained of herein;

        g. Order an award of three times the amount of Plaintiff’s damages or Defendants’

           profits, whichever is greater;

        h. Order an award to Plaintiff of all pre-judgment and post-judgment interest to the

           extent allowed by law;

        i. Pursuant to 15 U.S.C. §1116, order Defendants to file with this Court and serve on

           Plaintiff within thirty (30) days after issuance of an Order, a report in writing and

           under oath setting forth in detail the manner and form in which Defendants have

           complied with the Order;




                                               -15-
Case 1:20-cv-00402-MKB-RML Document 1 Filed 01/24/20 Page 16 of 16 PageID #: 16



         j. Award Plaintiff all of its costs, disbursements, and reasonable attorneys’ fees due to

            the exceptional nature of the case pursuant to 15 U.S.C. § 1117; and

         k. Award Plaintiff other such relief, in law or in equity, as this Court deems appropriate.

                                         JURY DEMAND

         Plaintiff hereby demands trial by jury on all issues so triable.



 Dated: January 24, 2020


                                                    Respectfully submitted,

                                                    Graff Silverstein LLP



                                                     /s/ David Graff
                                                     David Graff
                                                     GRAFF SILVERSTEIN LLP
                                                     60 Hawthorne Way
                                                     Hartsdale, New York 10530
                                                     Tel: 212-381-6055
                                                     dgraff@graffsilversteinllp.com

                                                     Counsel for Plaintiff




                                                 -16-
